Citation Nr: 0838843	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for nummular dermatitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
nummular dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2002, the veteran presented testimony before a 
decision review officer sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

According to the veteran's VA Form 9, the veteran requested a 
travel board hearing. Such a hearing was scheduled for 
December 2006, however, the veteran failed to report.  
Therefore, the veteran's hearing request is considered 
withdrawn.

In April 2007, the Board remanded the case for further 
development.  

In an April 2008 rating decision, the RO granted service 
connection for bilateral pes planus, assigning a 10 percent 
evaluation, effective July 26, 2001, and a 30 percent 
evaluation, effective February 25, 2008.  Because the veteran 
was awarded a complete grant of the benefit sought with 
respect to that matter, it is not currently on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In October 2008, the veteran submitted additional evidence 
directly to the Board, along with a waiver of initial RO 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Nummular dermatitis is primarily manifested by 
exfoliation and itching on his legs, arms, and face, however, 
constant exudation or itching, extensive lesions, or marked 
disfigurement has not been shown.  The evidence also does not 
show that the veteran's nummular dermatitis extends 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or that it requires systemic therapy.   

2.  Hypertension is not manifested by diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more; these criteria are not nearly approximated either.

3.  The veteran has not submitted evidence tending to show 
that his service-connected nummular dermatitis and/or 
hypertension require frequent hospitalization, are unusual, 
or cause marked interference with employment.

4.  Resolving any doubt in the veteran's favor, his body 
dysmorphic disorder is related to his service-connected 
dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for nummular dermatitis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118 Diagnostic Code 
7806 (2002, 2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2008).

3.  Body dysmorphic disorder is proximately due to, or the 
result of, the veteran's service-connected nummular 
dermatitis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran's increased rating claims for hypertension and 
dermatitis arise from his disagreement with the initial 
evaluations following the grants of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's service connection claim for a psychiatric 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable to the appellant 
by granting his service connection claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).
II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted, the veteran's increased rating claims for 
dermatitis and hypertension stem from the initial assignment 
of their respective disability evaluations.  As such, those 
claims require consideration of the entire time period 
involved, and contemplate staged evaluations, where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, as will be discussed below, the record 
does not support the assignment of different percentage 
evaluations during the time period on appeal.



A.  Increased Rating Claim for Nummular Dermatitis 

Service treatment records show that the veteran sought 
treatment for skin lesions, and was diagnosed with infected 
tinea corporis.  Service connection for nummular dermatitis 
was granted in an August 2001 rating decision, and a 10 
percent evaluation was assigned under Diagnostic Codes 7899-
7806, effective July 26, 2001.  The 10 percent evaluation has 
continued to the present.  

During the pendency of the veteran's appeal, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 
4.118).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran was provided the appropriate skin regulations, 
both former and current, in a January 2003 supplemental 
statement of the case. 

According to the relevant rating criteria effective prior to 
August 30, 2002 regarding eczema, evidence of exfoliation, 
exudation or itching (if involving an exposed surface or 
extensive area) results in the assignment of a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Evidence of exudation or constant itching with extensive 
lesions or marked disfigurement is required for the next 
higher disability evaluation of 30 percent.  Id.  The maximum 
evaluation allowable pursuant to this Diagnostic Code, 50 
percent, necessitates evidence of ulceration, extensive 
exfoliation, or crusting, as well as systemic or nervous 
manifestations or exceptionally repugnant manifestations.  
Id.
Effective August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  The next higher evaluation of 30 percent requires 
evidence of such a skin disorder extending to 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12- 
month period.  Id.  The highest disability evaluation 
allowable pursuant to this Diagnostic Code, 60 percent, 
necessitates evidence of the extension of dermatitis or 
eczema to more than 40 percent of the entire body, more than 
40 percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

Evidence relevant to the severity of the veteran's service-
connected dermatitis includes a July 2001 VA dermatology 
examination report.  According to such report, there was 
evidence of a moderate number of mild, perifollicular 
hyperpigmented papules.  Impression was nummular dermatitis 
with marked residuals hyperpigmentation; low-grade activity.

According to an April 2002 VA clinic note, the veteran 
presented for unrelated matters, but was assessed with 
eczema.  Betamethasone cream was prescribed.

According to an August 2002 VA dermatology consultation note, 
the veteran complained of dry scaly pruritic patches.  He 
indicated that the patches were worse in the winter, starting 
as tiny red papules and then progressing to large coin-size 
lesions.  On examination, there was one, 1mm erythematous 
papule on the right arm, and several coin-size hyperpigmented 
macules on the left arm and legs; assessment was nummular 
eczema.  It was recommended that the veteran continue using 
Eucerin, and Betamethasone for arm and leg areas.  
Hydrocortisone cream was prescribed for the face, and Atarax 
for intense itching.  
The veteran was scheduled for a VA dermatological examination 
in June 2004, however, he failed to report.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for service-connected nummular 
dermatitis.  The medical evidence shows that the veteran's 
dermatitis is primarily manifested by exfoliation and itching 
on his legs, arms, and face, particularly in the winter 
months.  Significantly, however, there is no evidence of 
marked disfigurement, extensive lesions, or constant 
exudation or itching to support a higher, 30 percent, 
evaluation under the old criteria.  A higher evaluation is 
also not warranted under the current criteria as the 
veteran's dermatitis does not extend to 20 to 40 percent of 
the entire body, nor is 20 to 40 percent of exposed areas 
affected.   Further, although the veteran's dermatitis 
requires prescription ointments, to include hydrocortisone 
cream, it does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, a higher evaluation for nummular dermatitis is 
not warranted under either the former or the current criteria 
for rating skin disabilities.

As the preponderance of the evidence is against the veteran's 
increased rating claim for nummular dermatitis, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

B.  Increased Rating Claim for Hypertension

Service treatment records show a number of elevated blood 
pressure readings.  Service connection was granted in an 
August 2001 rating decision, and a 10 percent evaluation was 
assigned, effective July 26, 2001, under Diagnostic Code 
7101.  The 10 percent evaluation has continued to the 
present.  

Under Diagnostic Code 7101, a 10 percent evaluation under 
Diagnostic Code 7101 is warranted where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned. A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2008).

Evidence relevant to the severity of the veteran's 
hypertension includes a July 2001 VA examination report.  
According to such report, the veteran's blood pressure 
readings on examination were 140/100 (sitting); 130/90 
(supine); and 140/100 (standing).  The examiner indicated 
that the veteran was on anti-hypertensive medication, but his 
blood pressure remained elevated.  

According to VA treatment records dated in January 2002, 
blood pressure readings were: 142/96, 163/101, 150/96.

A blood pressure reading of 129/84 is shown on an April 2002 
VA treatment note.

According to a January 2005 VA treatment note, the veteran's 
blood pressure was 128/88.

On February 2008 VA examination, the veteran's blood pressure 
readings were 144/96; 128/93; and 126/86.  Diagnosis was 
essential hypertension.  The examiner noted that his review 
of the veteran's blood pressure readings over the prior 2 
years at the VAMC shows that his diastolic blood pressure had 
not been predominantly over 110, and that his systolic blood 
pressure had not been predominately over 200.
On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for his service-
connected hypertension.  Based on the above-medical findings, 
the veteran's diastolic pressure has been no worse than 101; 
and his systolic pressure has been no worse than 163.  As 
there is no evidence of diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more, the 
Board finds that the objective evidence of record does not 
support the assignment of a 20 percent evaluation for 
hypertension under Diagnostic Code 7101.  Accordingly, the 
Board finds that an evaluation in excess of 10 percent for 
hypertension is not warranted.

As the preponderance of the evidence is against the veteran's 
increased rating claim for hypertension, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected nummular dermatitis 
and/or hypertension, or otherwise render a schedular rating 
impractical.  There is also no indication that pertinent 
disabilities have produced marked interference with 
employment nor does the evidence show that the veteran is 
frequently hospitalized for pertinent disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

C.  Service Connection Claim for a Psychiatric Disability

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

In this case, there is objective evidence showing that the 
veteran currently has an acquired psychiatric disability.  He 
has been diagnosed with a mood disorder, and more recently 
with body dysmorphic disorder.  
  
Service treatment records show that in June 2001, the veteran 
presented to the clinic with complaints of feeling "stressed 
out."  Diagnosis was "stress related physiological response 
affecting dermatological problems."

On July 2001 VA examination, the veteran was diagnosed with a 
personality disorder.  The report contains no Axis I 
diagnosis.

According to a VA Mental Health Intake note dated in 
September 2005, the veteran reported feeling depressed after 
having been diagnosed with a skin condition.  Axis I 
diagnosis was a mood disorder, secondary to a medical 
condition.  In an addendum, the physician noted that the 
veteran endorses depressive symptoms and is concerned with 
his skin condition.  

According to a November 2005 VA mental health progress note, 
the veteran reported that his skin condition, among other 
things, made him feel depressed.  The examiner diagnosed the 
veteran with a "mood disorder DTGMC dermatitis with 
delusions."

A VA clinical psychologist, in an August 2007 progress note, 
indicated that although the veteran had been treated in the 
past for a mood disorder, she felt that body dysmorphic 
disorder "may be a better dx fit."  

The foregoing medical evidence shows that the veteran has a 
psychiatric disability which stems from his diagnosis of 
nummular dermatitis.  Consequently, resolving any doubt in 
the veteran's favor, the Board finds that the veteran's 
psychiatric disability, currently diagnosed as body 
dysmorphic disorder, is related to his service-connected 
nummular dermatitis.  As such, service connection for body 
dysmorphic disorder is granted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for nummular dermatitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to service connection for body dysmorphic 
disorder is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


